Title: To James Madison from James Cole Mountflorence, 7 March 1807
From: Mountflorence, James Cole
To: Madison, James



Sir
Paris 7th. March 1807

It is a duty incumbent on Every Man, who Enjoys the happiness of being a Member of a free and independent Commonwealth, Such as the United States of America, to place Before the Eyes of his Government, the misconduct, atrocities or Crimes of its Servants.  that duty becomes doubly pressing on a Citizen of the United States, who has the Misfortune of being oppressed in a far distant foreign Country by the Wickedness and through the malicious Perfidy of its Officers, in a public Capacity.
Were I to neglect informing our Government of the Treacherous & unwarrantable Proceedings of Isaac Cox Barnet, commercial Agent for havre, against myself; others of our fellow-Citizens in this Country might a Like Become the objects of his Perversity.
I have thus long deferred transmitting my Grievances to the Seat of Government, because I Expected ere this to have recovered my Liberty, and of having, Such of my Wrongs, as are of a private Nature, redressed in the most Honorable manner, by their Author, when I would have traduced him to the Censure and animadversion of our Government.
I have the honor of advising you, Sir, that some years since, I received a Letter of Attorney from Mr. John Blagge, of New-york, for the purpose of demanding from the french Government, the Restitution of the Captured Schooner the Rambler and her Cargo.
I obtained that Restitution, and had the Claim paid under the Louisiana Conventions.
Mr. Blagge probably displeased with the Considerable Expences attending the Recovery of his Claim, sent Instructions to Barnet, to demand from me a Circumstancial account of Such Expenditures.
On the first application of Barnet, I offered to appoint mutually Arbitrators, before whom I would render my accounts, and to abide by their Award.
This proposal was not acceeded to, tho’ evidently to the Interest of Mr. Blagge; Barnet preferred a Written denunciation against me to the minister of the Treasury, transmitting to him, at the Same time, Copies of Several of my Letters to Mr. Blagge, and of one addressed by me on the Subject of Mr. Blagge’s Claim, to Mr. Victor Dupont of New-york, a Gentleman intirely uninterested in the Business; not Satisfied with the odious Crime of Violating the Secrecy of a Confidential Letter, Barnet had the Baseness by Overstrained Constructions, to draw Inductions from it, which he asserted, were highly injurious to, and reflected Disrespect on, two of the Departments of the administration of France, and he Called down on my head the Resentment and the Vengeance of the french Government!!!
Such, Sir, has been the Conduct of Isaac Cox Barnet, and far from Concealing his Infamy, he has had the Impudicity to publish in french and English, his address to the minister of the Treasury, with Copies of my Letters and of Several others, in a Pamphlet which he has caused to be distributed here, and forwarded to America.
By such opprobrious and unheard of Measures, Barnet has impelled the Council of Liquidation to require I Should be arrested, and to issue the Decree, of which I have the honor to transmit a printed Copy, annulling Mr. Blagge’s former liquidation, carried into Effect above twenty Months Since, and Condemning Mr. Blagge and myself jointly and severally to pay into the Treasury of France the Sum of £244,803#.7.s.6.d., under pretence that the Said Sum had been over paid, its Claims Supported, and its Liquidation obtained by fraudulent Means, and by forged documents.
A Judicial Notification, whilst I was under Confinement, was the first Intimation I received of this Extraordinary & Rigorous Decree, as neither Mr. Blagge nor Myself, had been previously informed of his Claim being over hauled, discussed and reduced; and no person having been heard in our Behalf against such precipitated Proceedings.
This Decree was presented to the Emperor, who finding us charged with fraud and forgery, ordered us to be tried by the Criminal Special Court of Paris, the most tremenduous Tribunal of all France.
On the 15. October last, the Special Court acquitted me in the most honorable Manner, by the Decree of which I have also the honor to transmit you a printed Copy, ordering that I should be immediately Set at liberty.
But notwithstanding the Decree of the Court, and tho’ I never owed a Single Dollar to the french Government, as I had merely been the agent of Mr. Blagge, yet the Council of Liquidation persisted, and still persists to Demand from me the Payment of the above Sum of £244,803#.7.s.6d., and has Kept me in Confinement Since Eight Months, where I am to remain till the Said Sum be paid Either by Mr. Blagge or myself; it is impossible for me, Sir, to form any Conjecture on the length of my Captivity, from the very Beginning of which his Excellency Genl. Armstrong, has had the Goodness to make repeated application for my release, and Even to write to Mr. Defermon president of the council of Liquidation and to the Minister of Exterior Relations; besides Since my acquittal by the special Court, our Minister has taken the trouble to address, in December last, a new Demand for my Release to the latter minister, who is in Poland with the Emperor.
Mr. Blagge, Sir, who with myself, is equally Victim of the atrocity and Infamy of Barnet, has addressed to him a letter, reprobating his proceedings, and he has Superceded him, by conferring his Powers to Colo. James Swan.
Beleive me, Sir, when I do myself the honor of addressing you officially, as Secretary of State, it is with a View of rendering a General Service to my fellow-Citizens, as it is your Province to Watch over the Conduct of our Commercial Agents, with whom the President of the United States, has intrusted you the Correspondence; and I trust, Sir, you will consider this, as an Act of public and political Justice, for a Crime committed publickly, when the Cloak of a public officer, is made Use of as a Shield, from behind which, Barnet has thought that he might with impunity Shoot forth the envenomed arrows of personal Vengence and the Most inveterate Malignity.  With very Great Respect I have the honor to be Sir, Your most obedient and your most humble Servant

J. C. Mountflorence

